 


113 HR 5772 IH: Safeguarding Individual Privacy Against Government Invasion Act of 2014
U.S. House of Representatives
2014-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 5772 
IN THE HOUSE OF REPRESENTATIVES 
 
December 1, 2014 
Mr. Connolly introduced the following bill; which was referred to the Committee on Oversight and Government Reform, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend section 552a of title 5, United States Code, to unequivocally authorize an award of provable damages, including damages that are not pecuniary damages. 
 
 
1.Short titleThis Act may be cited as the Safeguarding Individual Privacy Against Government Invasion Act of 2014. 
2.Civil remedies under the Privacy ActSection 552a(g)(4)(A) of title 5, United States Code, is amended— 
(a)by striking actual damages and inserting provable damages, including damages that are not pecuniary damages,; and 
(b)by striking , but in no case shall a person entitled to recovery receive less than the sum of $1,000 and inserting or the sum of $1,000, whichever is greater. 
 
